Citation Nr: 0941790	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bronchitis and chronic 
scarring of the bilateral lungs, claimed as a result of 
asbestos exposure. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1941 to February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which denied the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issues not currently on appeal

The September 2007 rating decision also granted the Veteran 
service connection for bilateral hearing loss and assigned a 
noncompensable rating effective November 6, 2006.  In the 
same rating decision, the Veteran was granted service 
connection for tinnitus and assigned a 10 percent disability 
rating effective November 6, 2006.  The September 2007 rating 
decision also denied service connection for posttraumatic 
stress disorder (PTSD), history of desmoid tumor of the 
abdomen, shrapnel wound scars of the back, chemical burns of 
the right eye, arthritis of the left knee status post total 
knee replacement, jungle rot and open sores of the face and 
right ear, prostate cancer and scars of the right leg.  As 
evidenced by the claims file, the Veteran did not express 
disagreement with any of these actions.  Accordingly, those 
issues are not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
REMAND

The Veteran is seeking entitlement to service connection for 
bronchitis and chronic scarring of the bilateral lungs as a 
result of asbestos exposure.  After having carefully 
considered the Veteran's claim, and for reasons expressed 
immediately below, the Board finds that this case must be 
remanded for additional evidentiary development.

Reason for remand

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to Hickson element (1), current disability, the 
competent medical evidence of record demonstrates that the 
Veteran is currently diagnosed with bronchitis.  See, e.g., 
private treatment record dated September 2003.  Additionally, 
VA treatment records indicate that the Veteran was diagnosed 
with bilateral pleural disease following a radiologic 
consultation report by Dr. R.R.  See VA treatment records 
dated October 2000.  Further, August 2006 private treatment 
records by Dr. T.D. indicate that the Veteran has been 
treated for scarring of his lungs. Accordingly, Hickson 
element (1), current disability, is satisfied.
 
As to element (2), in-service disease or injury, the Veteran 
argues that he was exposed to asbestos during service.  His 
service personnel records indicate that his military 
occupational specialty (MOS) was a naval boiler and turbine 
laboratory technician.  The VA Adjudication Procedure Manual 
M21-1MR (M21-1MR) provides that some of the major occupations 
involving exposure to asbestos include boiler and turbine 
laboratory technicians.  Taking into consideration the 
Veteran's MOS, the Veteran was arguably exposed to asbestos 
in service, thus satisfying element (2).     

With respect to Hickson element (3), medical nexus, the 
evidence which is currently of record is inconclusive.  In 
October 2000, Dr. R.R. concluded "clinically consider 
asbestos exposure."  It is unclear what this means.  After 
reviewing chest x-rays of the Veteran, Dr. T.D. stated in 
August 2006 that "it is possible that the pleural thickening 
is an asbestos related radiographic abnormality but [the 
Veteran's] vital capacity is normal."  Dr. T.D. reported in 
another August 2006 treatment record that the Veteran's 
scarring in his lungs may be related to in-service asbestos 
exposure.  

The medical opinions of record merely suggest that the 
Veteran's current bronchitis and scarring of lungs are 
related to in-service asbestos exposure.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [evidence which is speculative or 
inconclusive in nature cannot support a claim.].  In 
addition, there is evidence in the file which suggests that 
the Veteran's pulmonary disability may be die to other 
causes.  Specifically, Dr. T.D. reported that the Veteran has 
a history of smoking and exposure to asbestos in his post-
service occupation.  See private treatment records dated 
August 2006 and October 2003.  Dr. T.D. further reported that 
the Veteran is on a drug "notorious for causing a chronic 
cough."  See private treatment record dated August 2006.       

In short, the medical evidence which is now of record is 
inadequate to determine whether the Veteran's bronchitis and 
scarring of his lungs are related to his in-service asbestos 
exposure.  This question must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	VBA should arrange for a physician to 
render an opinion as to whether it is 
at least as likely as not that the 
Veteran's currently diagnosed 
bronchitis and scarring of his lungs 
are related to his exposure to asbestos 
during military service.  If the 
physician determines that an 
examination of the Veteran is 
necessary, an examination should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



